Citation Nr: 1755547	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of a disability rating for bilateral hearing loss from 10 percent to noncompensable, effective December 6, 2010, was proper.

2.  Entitlement to a disability rating in excess of 10 percent for a bilateral hearing loss disability.

3.  Entitlement to an increased rating in excess of 20 percent for Achilles tendonitis of the right foot.

4.  Entitlement to an increased rating in excess of 20 percent for Achilles tendonitis of the left foot.  

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability. 

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971, December 1980 to November 1983, and from August 1985 to March 2001, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal partly from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in part, denied service connection for bilateral knee disabilities.  The Veteran filed a timely notice of disagreement (NOD) in October 2010.  Jurisdiction of this case has been transferred to the Nashville, Tennessee RO.

This matter also comes to the Board on appeal from a May 2011 rating decision by the Nashville, Tennessee RO, which, in part, denied increased ratings for service-connected bilateral Achilles tendonitis of each foot, denied entitlement to TDIU, and reduced the rating for the Veteran's service-connected bilateral hearing loss from 10 percent disabling to noncompensable, effective December 6, 2010.  The Veteran filed a timely NOD as to these issues in June 2011.  The Veteran has appealed for restoration of the prior rating for bilateral hearing loss as well as for an increased rating for this disability.

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in Nashville.  A transcript of the hearing is associated with the claims file.  

In February 2015, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating in excess of 20 percent for Achilles tendonitis of the right foot and left foot, entitlement to service connection for a bilateral knee disability, and entitlement to a total disability rating based upon individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was evaluated at 10 percent disabling, effective May 16, 2007.

2.  In May 2011, the RO reduced the Veteran's evaluation for bilateral hearing loss from 10 percent to noncompensable, effective December 6, 2010.

3.  The evidence of record reflects an improvement in the Veteran's hearing; however, such improvement does not actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

4.  Prior to December 6, 2010, the Veteran's hearing loss was manifested by no worse than level IV hearing acuity in either ear.

5.  Subsequent to December 6, 2010, the Veteran's bilateral hearing loss is manifested by no worse than level II hearing acuity in either ear. 


CONCLUSIONS OF LAW

1.  Restoration of a 10 percent disability rating for bilateral hearing loss is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a disability rating in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated November 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, private treatment records identified by the Veteran, and the Veteran's Social Security Administration records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2007, May 2008, December 2010, May 2015, and December 2016 with an addendum opinion rendered in February 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Propriety of Rating Reduction

The veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. § 3.344(c).

The Veteran contends that the reduction of the 10 percent rating assigned for his bilateral hearing disability was improper and that restoration is warranted.  

In an August 2007 rating decision, the RO granted a 10 percent rating for the Veteran's bilateral hearing loss, effective May 16, 2007.  

In a May 2011 rating decision, the RO reduced the Veteran's rating from 10 percent to noncompensable, effective December 6, 2010.  

The Board finds that the protections afforded under 38 C.F.R. § 3.344(a) & (b) are not for application, as the Veteran's rating had been in effect for less than five years.  The RO did not provide notice to the Veteran under 38 C.F.R. § 3.105(e), finding in the May 2011 that the reduction did not reduce the Veteran's overall combined service-connected disability evaluation.  

The Board finds that the rating reduction from 10 percent to noncompensable for bilateral hearing loss was improper.  Although the medical evidence of record reflects that Veteran's bilateral hearing loss disability showed some measured improvement between his May 2008 and December 2010 authorized audiological evaluations, the evidence does not actually reflect an improvement in the veteran's ability to function under the ordinary conditions of life and work.  As the December 2010 VA examiner noted, the extent of the Veteran's hearing loss without the use of hearing aids would make speech understanding and communication difficult in many listening environments and that even with the use of hearing aids, the Veteran would be expected to have difficulty understanding speech in noisy environments, especially with a lack of visual cues.

Therefore, the Board finds that restoration of the Veteran's 10 percent rating for bilateral hearing loss is warranted.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that a higher rating is warranted for his service-connected bilateral hearing disability.  The Veteran was assigned a 10 percent rating from May 16, 2007 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, in deciding the Veteran's increased rating claim for bilateral hearing loss, the Board has considered the relevant temporal period from one year prior to the Veteran's October 2010 increased rating claim, or from October 2009 to the present.  In a May 2011 rating decision, the RO reduced the Veteran's disability rating from 10 percent to noncompensable, effective from December 6, 2010.  As discussed above, the Board has restored the Veteran's 10 percent rating.  Therefore, the 10 percent rating for this disability throughout the rating period is currently on appeal.

Under DC 6100, a disability for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2017).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id. 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  

On the authorized audiological evaluation in June 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
60
55
LEFT
30
30
70
70
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear. The average puretone thresholds are 51 decibels in the right ear and 59 decibels in the left ear.  

On the authorized audiological evaluation in May 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
50
LEFT
25
25
65
65
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.  The average puretone thresholds are 50 decibels in the right ear and 53 decibels in the left ear. 

The examiner noted that the Veteran reported that his hearing loss was getting worse.  However, the examiner found that the test results were consistent with those obtained in June 2007 and did not indicate a progression of the hearing loss.  

On the authorized audiological evaluation in December 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
70
65
LEFT
25
25
65
70
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear. The average puretone thresholds are 56 decibels in the right ear and 56 decibels in the left ear.  

The examiner noted that the extent of the Veteran's hearing loss without the use of hearing aids would make speech understanding and communication difficult in many listening environments.  With the use of amplification, the Veteran would be expected to hear fairly well in quiet situations while people are speaking at close range.  However, even with the use of hearing aids, the Veteran would be expected to have difficulty understanding speech in noisy environments, especially with a lack of visual cues.  The examiner further noted that the Veteran's hearing loss did not preclude gainful employment.  

At his May 2014 Board hearing, the Veteran testified that his rating should be higher because his hearing had gotten worse since his last examination.  In February 2015, the Board remanded the claim so that the Veteran could be afforded a VA audiology examination to assess the severity of his hearing loss.

The Veteran was afforded a VA audiology examination in May 2015.  However, audiology testing could not be completed.  The examiner noted that the Veteran was unable and/or unwilling to provide consistent and reliable responses, and that due to poor intra-test consistency, the results obtained were not suitable for rating purposes.  The examiner explained that pure tone test results were considered to be of poor reliability due to a significant discrepancy between pure tone average and speech reception thresholds.  The Veteran was reinstructed several times, but reliability did not improve.  As a result, combined use of puretone average and word recognition scores was also inappropriate.  The examiner was asked to comment upon the varying speech recognition scores during VA examinations in June 2007, May 2008, and December 2010, but noted that the differences in speech recognition scores during those examinations were considered clinically insignificant.

The Veteran was afforded a second VA audiology examination in December 2015.  However, audiology testing could not be completed.  The examiner noted that the Veteran was unable and/or unwilling to provide consistent and reliable responses, and that due to poor intra-test consistency, the results obtained were not suitable for rating purposes.  The examiner explained that pure tone test results were considered to be of poor reliability due to a significant discrepancy between speech reception threshold and puretone average for each ear.  The Veteran gave very inconsistent responses for pure tone stimuli and the Veteran was reinstructed several times, but reliability did not improve.  Furthermore, the examiner noted that pure tone test results were not in agreement with the communication abilities of the Veteran.  As a result, combined use of puretone average and word recognition scores was also inappropriate.  The examiner provided an addendum opinion in February 2016 concerning speech recognition scores during VA examinations in June 2007, May 2008, and December 2010.  The examiner found that the differences in speech recognition scores during those examinations were considered clinically insignificant, explaining that speech recognition scores differing by greater than 12 percent are considered clinically significant.

In order to determine the appropriate disability rating for the Veteran's service-connected bilateral hearing loss based upon the documented objective audiological results during the appeal period as discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).

The June 2007 VA examination documents that the Veteran's puretone threshold average on the right side was 51 decibels, with 84 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear puretone threshold average was 59 decibels, with speech discrimination of 88 percent; therefore, Table VI indicates the assignment of Roman numeral III for the left ear.  Next, DC 6100 directs that the Roman numerals derived from Table VI be applied to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral II and the row for Roman numeral III intersect, Table VII reveals that a noncompensable disability rating of 0 percent is warranted.  Additionally, the June 2007 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted. 

The May 2008 VA examination documents that the Veteran's puretone threshold average on the right side was 50 decibels, with 80 percent speech discrimination; therefore, Table VI assigns the Roman numeral IV to the right ear.  The Veteran's left ear puretone threshold average was 53 decibels, with speech discrimination of 80 percent; therefore, Table VI indicates the assignment of Roman numeral II for the left ear.  Where the column for Roman numeral IV and the row for Roman numeral IV intersect, Table VII reveals that a 10 percent disability rating is warranted.  The Board notes that the audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.

The December 2010 VA examination documents that the Veteran's puretone threshold average on the right side was 56 decibels, with 84 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear puretone threshold average was 56 decibels, with speech discrimination of 88 percent; therefore, Table VI indicates the assignment of Roman numeral II for the left ear. Where the column for Roman numeral II and the row for Roman numeral IV intersect, Table VII reveals that a 0 percent disability rating is warranted.  The Board notes that the audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.

Although the Veteran's hearing loss appears to have worsened between June 2007 and May 2008, the May 2008 examiner found that the May 2008 test results were consistent with those obtained in June 2007 and did not indicate a progression of the hearing loss.  Furthermore, when asked to comment on the differences in speech recognition scores from June 2007, May 2008, and December 2010, the December 2015 examiner found that the differences in those scores were considered clinically insignificant, explaining that only speech recognition scores differing by greater than 12 percent are considered clinically significant.

Thus, upon review of the evidence of record, the Board will not disturb the Veteran's currently assigned rating, as the Board finds that the medical evidence does not support a rating in excess of that currently assigned for the Veteran's bilateral hearing loss. 

The Board acknowledges lay statements provided by the Veteran that he has difficulty hearing.  The Board recognizes that the Veteran believes his hearing disability to be of greater severity due to his need for hearing aids.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's probative audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, the Board concludes that the preponderance of the evidence is against granting a disability rating in excess of 10 percent for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative have raised any other issues regarding the Veteran's bilateral hearing loss, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Restoration of a 10 percent rating for bilateral hearing loss is granted.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.  


REMAND

The Board sincerely regrets further delay from the additional remand of the claims for increased ratings for bilateral Achilles tendonitis of the feet, service connection for a bilateral knee disability, and TDIU, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration.   

Bilateral Achilles tendonitis of the feet

The Veteran contends that increased ratings are warranted for Achilles tendonitis of both his right and left foot.  The Veteran is rated at 20 percent disabling for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271, which pertains to limitation of motion of the ankle.  

The Veteran was afforded VA examinations in March 2011, October 2015, and June 2016.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  In light of the deficiencies, new VA examinations are needed.

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the Veteran's bilateral Achilles tendonitis of the feet can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

The Board notes that the Veteran has other non-service connected disabilities that affect his feet, to include diabetic neuropathy, gout, arthritis, pes cavus, and hallux valgus.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnosis are to be avoided.  See 38 C.F.R. § 4.14.  In other words, symptoms from a nonservice-connected foot disorder may not be considered when evaluating the service-connected Achilles tendonitis of the feet.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Bilateral knee disability

The Veteran contends that service connection is warranted for his bilateral knee disability.  He states that he fell several times during service, injuring his knees.  See May 2014 hearing transcript.

In February 2015, the Board remanded the claim for a VA examination and medical opinion, as there was evidence of bilateral knee disabilities, evidence of a right knee injury in service, and an indication that the disabilities may have been associated with the Veteran's active military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board stressed that the examiner must acknowledge and discuss the Veteran's assertions indicating that he injured his knees during service and that he has experienced a continuity of knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on the Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  

The Veteran was afforded a VA examination in October 2015.  The examiner noted that the Veteran reported bilateral knee pain, right greater than left, but with no associated injury.  The Veteran reported swelling and pain with prolonged walking, standing, and going up stairs.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's bilateral knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran has chondromalacia of the knees bilaterally, which was supported by the Veteran's history, physical exam, and imaging studies.  However, the examiner stated that the condition is very common in the general population and that there was no documentation of injury occurring during service that would have caused or exacerbated this condition.  

The Board finds the examiner's opinion inadequate.  It is not clear from the examiner's rationale that the examiner considered that injury to the right knee noted in the Veteran's STRs nor did the examiner discuss the Veteran's contentions that he has experienced knee pain since service.  

Therefore, the Board finds that a remand is warranted in order to obtain a VA opinion that addresses the Veteran's contentions and complies with the Board's prior remand directives.  




TDIU

With regard to the claim for a TDIU, the Board finds that this issue is inextricably intertwined with the remanded appeals for increased ratings and service connection. 

The Veteran does not currently satisfy the threshold minimum rating requirements for consideration of TDIU under 38 C.F.R. § 4.16(a).  However, even where these percentage requirements are not met, the Veteran can show entitlement to a TDIU on an extraschedular basis under the alternative special provisions of 38 C.F.R. § 4.16(b) if he was unemployable on account of his service-connected disabilities.  Therefore, on remand, the AOJ should consider whether the Veteran is entitled to a TDIU to include on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

Prior to obtaining new VA examinations and opinions, any outstanding, pertinent VA outpatient treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in September 2015.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since September 2015 and any records identified by the Veteran.

2.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's bilateral Achilles tendonitis of the feet.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d)  To the extent possible, the examiner is asked to estimate the loss of motion of the ankle during flare-ups and due to pain currently and as reported in the March 2011, October 2015, and June 2016 VA examination reports.

The examiner is asked to comment on the Veteran's ability to function in an occupational environment.  The examiner should document any reported education and work experience and describe the functional impairment caused solely by the Veteran's service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  Return the Veteran's claims file to the October 2015 VA examiner for an addendum opinion on whether the Veteran's bilateral knee disability was caused by or incurred during active service.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's bilateral knee condition.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right or left knee disability was caused by or incurred during active service. 

Although an independent review of the claims file is required, the examiner is asked to comment on the Veteran's October 1999 service treatment records reflecting treatment for right knee pain, as well as the Veteran's lay contentions that he has experienced bilateral knee pain since service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  The TDIU claim should be considered on a schedular and extraschedular basis.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


